NUMBER 13-20-00176-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                    EX PARTE A.G.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


               CONCURRING MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Silva
         Concurring Memorandum Opinion by Justice Benavides

       Although I agree with the majority’s disposition of this appeal and their decision not

to address A.G.’s second issue, I write separately to stress that an inmate’s constitutional

right to access the courts cannot be abridged merely because of his status as an inmate.

In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003) (citing Hudson v. Palmer, 468 U.S. 517,

523 (1984)). An inmate does not have an absolute right to appear in person in every court

proceeding because the inmate’s right to access the courts must be weighed against

penological interests. Id. (citations omitted). But where an inmate requests to appear by
an effective alternative means, such as by telephone, those penological interests are no

longer implicated. In re A.W., 302 S.W.3d 925, 930 (Tex. App.—Dallas 2010, no pet.).

Courts should strive to ensure that all parties can exercise this fundamental right up to its

constitutional limit.



                                                                GINA M. BENAVIDES
                                                                Justice

Delivered and filed on the
24th day of June, 2021.




                                             2